Citation Nr: 1704017	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

 2. Entitlement to service connection for a lumbar spine disability.

 3. Entitlement to service connection for amnesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2001 to January 2011. 

This matter comes to the Board of Veteran' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for a left knee condition, amnesia, cervical and lumbar spine disabilities.  In March 2015, the Board remanded this appeal for additional development.  

During the pendency of the appeal, in a February 2016 rating decision, the appeals management center (AMC) granted the Veteran's claim for service connection for a left knee condition.  This action constituted a full grant of the benefits sought, and the claim for a left knee condition is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

1. The probative evidence of records fails to show that the Veteran has been diagnosed with a current back or neck disability.

2. The probative evidence of record shows that the Veteran's amnesia resolved prior to discharge from active duty.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3. The criteria for entitlement to service connection for amnesia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Veteran's service treatment records (STRs) and lay statements have been obtained and associated with the claims file.  Subsequent to the March 2015 Board remand directives, in February 2016 the AMC made unsuccessful attempts to obtain any additional VA medical treatments, including from the VA medical centers (VAMCs) in Dallas and Albuquerque.  

Moreover, prior to and subsequent to the March 2015 Board remand directives, the Veteran has been afforded the appropriate VA examinations, as set forth below.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2015). 

In light of the above, there was substantial compliance with the March 2015 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

  
II. Service Connection Claims

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, in order to establish entitlement to service connection a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability. Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303 (b) (2015). But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as a chronic disease.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).


A. Cervical and Lumbar Disabilities

Concerning the claim for service connection for a cervical spine disability, the Veteran contends that it is related to a motor vehicle accident (MVA) on active duty.  With respect to his lumbar spine disability, he claims that he began experiencing pain in his lower back in April 2009.  He denies any trauma or injury, but associates it with his service-connected left hip and left knee disabilities.

The Veteran's STRs reflect that he was involved in a MVA in March 2006.  He sustained a concussion, a left tibia/fibula fracture requiring screws and a cervical strain.  In April 2009, the Veteran complained of low back pain and thoracic discomfort intermittently.  The clinician noted that there was tenderness on palpation to the mid lumbar area.  An x-ray of the lumbar spine was normal.  Later STRs dated September and October 2009 show a history of segmental dysfunction of the thoracolumbar, thoracic, lumbosacral and lumbar regions.  In June 2010, he was treated for low back pain.  It was noted that he had back muscle spasms.  

In response to these claims, the Veteran was afforded a VA examination in December 2010.  Physical examination of the cervical spine revealed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone or atrophy of limbs.  There was no ankylosis of the spine.  Range of movement of the cervical spine was normal as evidence by flexion and extension from 0 to 45 degrees, right and left lateral flexion from 0 to 45 degrees and right and left rotation from 0 to 80 degrees, all with no objective evidence of pain.  Range of motion of the cervical spine remained unchanged after three repetitions.  The examiner observed that there was no additional limitation of the joint function due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Similarly, physical examination of the thoracolumbar spine revealed no evidence of radiating pain, muscle spasm, tenderness, guarding or weakness.  The examiner observed that the Veteran's muscle tone and musculature were normal.  The straight leg testing was negative for both the left and right sides.  Lasegue's sign was negative.  There was no evidence of atrophy of the limbs or ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine was also normal as evidenced by flexion from 0 to 90 degrees, extension from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees and right and left rotation from 0 to 30 degrees.  Range of motion of the thoracolumbar spine remained unchanged after three repetitions.  The examiner observed that there was no additional limitation of the joint function due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  He commented that inspection of the spine revealed normal head position with symmetry in appearance.  The examiner further observed that there was symmetry of the spinal motion with the normal curves of the spine.  X-ray findings of the cervical, thoracic and lumbar spines were all within normal limits.  Ultimately, the examiner concluded that he could not provide a diagnosis regarding the Veteran's claims for cervical and lumbar spine disabilities because there was no pathology to render any diagnosis.

As mentioned above already, the Board remanded these claims in March 2015 for another VA examination.  This was achieved in December 2015.  The December 2015 VA examiner's physical examination of the Veteran's cervical spine revealed the same findings of that of the December 2011 VA examiner.  In addition, the December 2015 examiner observed that the March 2006 imaging studies of the Veteran's cervical spine after the MVA showed no radiographic evidence of osseous trauma to the cervical spine.  Likewise, the physical findings of the lumbar spine were the same as compared to the December 2011 VA examination findings.  The December 2015 examiner observed that the in-service April 2009 x-rays of the Veteran's spine was normal.  She, therefore, also concluded that there was insufficient objective evidence to support the diagnosis of a back or neck condition.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, since the preponderance of the medical evidence fails to confirm that the Veteran has any cervical or lumbar spine disability, service connection for these claims on any basis - direct or secondary - is not warranted at this time.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Accordingly, the benefit-of-the-doubt rule does not apply, and these claims must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B. Amnesia

Unfortunately, the Veteran's claim for amnesia must also be denied since the preponderance of the medical evidence of record shows that he does not have a current diagnosis of amnesia, including as a residual to his service-connected traumatic brain injury (TBI). 

As discussed above already, the Veteran suffered a concussion at the time of his March 2006 MVA.  He had a brief period of loss of consciousness, altered mental state and a mild posttraumatic retrograde amnesia.  The Veteran was hospitalized for two days and discharged.  The record also indicates that the Veteran had to be medically cleared before returning to flight duty.  He received temporary medical clearances in June and July 2006, mostly due to the injury sustained to his left knee.  A September 2006 Aeromedical Summary report noted that the Veteran was seeking an initial Flying Class III (FC-III) waiver for loss of consciousness after the March 2006 MVA.  The report reflected a diagnosis of concussion (mild head injury).  The examining clinician, at that time, acknowledged that the Veteran was disqualified from FC-III for a mild head injury, but was eligible for a waiver after a minimum one month waiting period.  He stated that since the Veteran had no sequelae and had a normal neurologic and mental status examination, the Veteran would not jeopardize mission safety, completion or his own health.  The examining clinician recommended a waiver for the Veteran's history of a mild head injury.  The examining clinician signed off on the waiver in December 2006 and the senior reviewer flight surgeon also signed off on it in December 2006.   

At the December 2010 VA examination, the Veteran reported that after the March 2006 MVA, he had mild memory problems, including forgetting dates and his ATM pin, which he had for years.  He, however, denied having symptoms such as mood swings, confusion, slowness of thought, problems with attention and concentration, difficulty understanding directions, problems reading or depression.  A neurological evaluation was normal.  Upon mental status examination, the Veteran was alert and oriented times three.  His behavior was noted as normal.  The examiner observed that the Veteran's mood and affect were appropriate.  His comprehension of commands was normal and his memory was intact.  There was no evidence of anxiety, hallucinations or delusions.  The examiner diagnosed the Veteran with a TBI with residual tension headaches and post concussive syndrome.  He commented that the Veteran's head injury could be classified as a "diffuse axonal" injury and that it had stabilized.  

At another VA examination in January 2011, the examiner opined that the Veteran's amnesia, by history, had resolved, shortly after the March 2006 MVA.  In reaching this conclusion, the examiner observed that the Veteran's cognitive screening revealed no cognitive impairment due to a TBI.  In particular, he stated that while the Veteran had complaints of memory, attention, concentration or executive functions, the examiner noted that they were mild in nature and without objective evidence on testing.  The examiner also observed that the Veteran suffered some retrograde amnesia following the March 2006 MVA, which he noted resolved after several days.  He commented that the Veteran kept a written record of daily activities but denied current short-term memory problems.   The examiner observed that the Veteran was able to recall three of three items after a latency of 5 minutes and was able to spell the word "world" correctly forwards and backwards.  In addition, the Veteran was able to complete the serial 3's subtest with only two errors and at a normal rate of speed.  He was able to, almost always, set goals, plan, organize, prioritize, self-monitor, problem solve, make appropriate decisions, be spontaneous and be flexible with change.  The examiner described the Veteran's executive functions as unremarkable.  He stated that the Veteran was able to process information at an appropriate rate and content.  Further, mental status examination of the Veteran was with in normal limits evidenced by appropriate appearance, hygiene and behavior.  He maintained good eye contact and his affect and mood were normal.  The Veteran's concentration was within normal limits. There was no evidence of panic attacks, suspiciousness, delusions, hallucinations, obsessive compulsive behavior or suicidal or homicidal ideation.  This evidence led the examiner to conclude that any residual amnesia had resolved shortly after the March 2006 MVA.

As mandated by the March 2015 Board remand directives, the Veteran had another VA examination in January 2016.  This examiner likewise opined that it was not likely that the Veteran's service-connected TBI resulted in any ongoing or current state of amnesia.  Instead, the examiner commented that the Veteran's complaints of forgetfulness were normal for his estimated intelligence and current level of functioning.  She observed that the Veteran sustained a mild TBI after the March 2006 MVA and that the medical records and the Veteran's report were highly consistent, confirming that there was a brief period of loss of consciousness, altered mental status for the period immediately after the accident and posttraumatic amnesia for the time immediately before the accident until awakening in the hospital after the accident.  The examiner noted that the Veteran was held in the hospital for two days recovering from his injuries, which included ankle surgery, released home and then returned to work after approximately two weeks.  The examiner noted that the Veteran was not claiming any additional periods of amnesia.  Moreover, the examiner observed that the Veteran's cognitive test results and current high level of educational and occupational attainment all suggested that he did not currently have any cognitive symptoms or functional impairments as a result of his past history of amnesia.  This was evidenced by the Veteran's ability to earn a bachelor's degree in Theology in 2013, his current occupation as a minister, an estimated intellectual functioning scored in the high average range with an IQ of 116 and a score of 28/30 on the Montreal Cognitive Assessment (MOCA) version 7.1, which is suggestive of normal cognitive functioning.  Accordingly, the examiner concluded that there was no current evidence of amnesia, including as a residual from his service-connected TBI.

In sum, the Veteran sustained a TBI and had mild amnesia as a result of the March 2006 MVA.  The Veteran was granted a waiver in December 2006 because it was medically determined that there was no sequelae following the March 2006 MVA and resultant head injury and a neurological examination was normal.  The December 2010, January 2011 and January 2016 VA examiners all concluded that there was no objective evidence that the Veteran currently had amnesia.  Instead, their findings indicated that the Veteran's amnesia was temporary and had resolved shortly thereafter the March 2006 MVA. Accordingly, service connection for amnesia on any basis - direct or secondary - is not warranted.



ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for amnesia is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


